     Case 3:20-cv-01877-MMA-DEB Document 2 Filed 10/05/20 PageID.39 Page 1 of 1



1
2
3
4
5                             UNITED STATES DISTRICT COURT
6                          SOUTHERN DISTRICT OF CALIFORNIA

7
     FLOYD LINTELLI GARRETT,                            Case No.: 20-cv-1877-MMA-DEB
8
                                      Petitioner,       ORDER DISMISSING CASE
9                                                       WITHOUT PREJUDICE
     v.
10
11   GORE,

12
                                    Respondent.
13
14         Petitioner, a prisoner proceeding pro se, filed a Petition for Writ of Habeas Corpus
15   pursuant to 28 U.S.C. § 2241. But he has not paid the $5.00 filing fee or moved to
16   proceed in forma pauperis. A Petition for Writ of Habeas Corpus must either be
17   accompanied by a $5.00 filing fee or an application to proceed in forma pauperis. See
18   Local Rule 3(a), 28 U.S.C. foll. § 2254. If Petitioner wishes to proceed with this action
19   he must submit a copy of this Order with the requisite $5.00 fee, or adequate proof he
20   cannot pay the fee, no later than November 30, 2020. For Petitioner’s convenience, the
21   Clerk of Court shall attach to this Order a blank application to proceed in forma
22   pauperis.
23         IT IS SO ORDERED.
24   DATED: October 5, 2020                         _________________________________
                                                    HON. MICHAEL M. ANELLO
25
                                                    United States District Judge
26
27
28

                                                    1
                                                                              20-cv-1877-MMA-DEB
